Dodge, J.
1. The finding of tbe trial court to tbe effect •that botb Connors and McCarren were by plaintiff decoyed into tbis state for the purpose of bringing them within tbe jurisdiction of its courts by fraudulently bolding out to them another and different purpose is supported by some affirmative evidence, and is not antagonized by that clear preponderance necessary to its reversal. Upon tbe fact so found was aroused tbe power of tbe court, in its discretion, to refuse its jurisdiction to a case brought within it by trickery, to purge its docket of sucb a disgrace. Townsend v. Smith, 47 Wis. 623, 3 N. W. 439; Schrœder v. Laubenheimer, 50 Wis. 480, 7 N. W. 427; Moletor v. Sinnen, 76 Wis. 308, 44 N. W. 1099; Williams v. Williams, 117 Wis. 125, 94 N. W. 25; Reed v. Williams, 29 N. J. Law, 385; Hill v. Goodrich, 32 Conn. 588; Wanzer v. Bright, 52 Ill. 35. In the last case it is said:
“Tbe pure fountains of justice can never be so polluted. ' Tbe courts were created for tbe administration of justice, and they and their process can never be used for tbe purpose of oppression and to perpetrate fraud and wrong, or their process fraudulently obtained and employed to enforce • a right, however just and legal.”
*31The power and duty of the courts to refuse jurisdiction in such cases rest not so much on the rights of the defendant as upon a duty to themselves- to preserve the purity of judicial proceedings. Though the defendants here be, as suggested, of the vilest, is no reason that a court should lower itself to the attitude of an accessory in working an effective fraud upon them. It matters not that jurisdiction is in fact acquired, whether by service of the summons or by acts of the defendants in submission to such jurisdiction. Townsend v. Smith, supra. Neither is it significant that the purpose of plaintiff may not have included the commencement of a civil action, but merely the institution of criminal proceedings. The service of process in this action was made possible only by the fraud, and the court should therefore deny it effect. Ibid.
2. Error is assigned upon permitting defendants to refuse, as possibly criminating, answers upon cross-examination as to their knowledge of, or connection with, certain described fraudulent sporting events; also as to their connection with that in which plaintiff claimed to have been swindled. In such ruling could be nothing of prejudice to appellant, for such facts had no bearing or relevancy upon the only issue presented by the motion to dismiss, namely, whether they had been fraudulently induced by plaintiff to come into Wisconsin. Further, all of the former class of questions were improper under the rule of Emery v. State, 101 Wis. 627, 648, 78 N. W. 145, and Paulson v. State, 118 Wis. 89, 94 N. W. 771.
We are satisfied that the trial court- rightly exercised its discretion in setting aside the service of process and dismissing the action.
By the Court. — Order affirmed.